     CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                     Civil No.: 18-2288 (DSD/ECW)

American Federation of State,
County, and Municipal Employees,
Council 5,

                 Plaintiff,

v.                                                           ORDER

Employee Based Systems, LLC,

                 Defendant.


      Gregg M. Corwin, Esq., Joshua Hegarty Esq. and Gregg M. Corwin
      & Associate Law Office, P.C., 1660 South Highway 100, Suite
      500, St. Louis Park, MN 55146.

      Jason S. Raether, Esq. and Hellmuth & Johnson PLLC, 8050 W.
      78th Street, Edina, MN 55439, counsel for defendant.


      This matter is before the court upon the motion to dismiss by

defendant    Employee    Based    Systems,    LLC    (EBS)    for    lack   of

jurisdiction and improper venue.       Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

court denies the motion.



                                 BACKGROUND

      This contract dispute arises out of EBS’s alleged breach of

its contract with plaintiff American Federation of State, County,

and Municipal Employees, Council 5 (AFSCME).             AFSCME is a union

based in St. Paul, Minnesota.      Compl. ¶ 3.      EBS is a Colorado-based

company that develops and provides payroll software and related

services.    Id. ¶¶ 4, 9.     EBS is not registered to do business in
   CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 2 of 7



Minnesota;   does    not   own,   use,    or   possess   real   property   in

Minnesota; does not have bank accounts in Minnesota; and does not

advertise in Minnesota.      Duty Decl. ¶¶ 6-8, 10.

     In the summer of 2017, AFSCME decided to replace its existing

payroll system and issued a request for proposal (RFP) from

software vendors.1    Johnston Aff. ¶¶ 5-6.       EBS responded to the RFP

at the urging, and with the assistance, of a third party.2           Id. ¶¶

7-9; id. Ex. A; Duty Decl. ¶ 17.          AFSCME accepted EBS’s proposal

and the parties negotiated a twelve-page contract under which

AFSCME agreed to pay EBS $231,712.48 for software and six years of

maintenance and support services.3        Johnston Aff. ¶¶ 11-19; id. Ex.

C; Duty Decl. ¶¶ 19-20.           All of the negotiations and related

software demonstrations and discussions were conducted virtually

via telephone, computer, and/or email.           Duty Decl. ¶¶ 18-19.      No

one from EBS traveled to Minnesota during contract negotiations.

Nor did EBS travel to Minnesota in performance of the contract.4

Instead, EBS provided its software to AFSCME remotely by using


     1
       EBS had previously provided AFSCME with add-on products to
support AFSCME’s existing payroll software, which resulted in
minimal communications between the parties. Duty Decl. ¶ 16.
     2
       Tom Craine of Craine Consulting, LLC, a Minnesota company,
initiated EBS’s discussions with AFSCME and was involved in
contract negotiations. Duty Decl. ¶¶ 14-17. Craine is not a party
to this action.
     3
         EBS drafted the contract.        Johnston Aff. ¶ 16.
     4
         EBS agreed to travel to Minnesota if requested.                   See
Johnston Aff. Ex. C at 9-11; id. Ex. A at 4.

                                      2
     CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 3 of 7



Dropbox, Internet Information Services, and SQL servers, and also

remotely provided support services.            Id. ¶¶ 21-27.

      EBS did, however, remotely access AFSCME’s computer systems

and servers in Minnesota on numerous occasions.                Altendorfer Aff.

¶¶   17-20.      EBS    also   communicated       frequently      with    AFSCME   in

Minnesota.      Id. ¶¶ 9-11, 14, 16, 21; id. Ex. A; Johnston Aff.

¶¶ 18, 22, 24-25.           AFSCME calculates that its employees spent

nearly     ninety      hours   communicating        with    EBS     during    their

relationship.       Id. ¶ 21; id. Ex. A.

      According to AFSCME, EBS breached the contract by failing to

develop functional software.           Compl. ¶¶ 11-14.      On August 6, 2018,

AFSCME filed this action alleging one count of breach of contract.

EBS now moves to dismiss for lack of personal jurisdiction and

improper venue.



                                     DISCUSSION

I.    Personal Jurisdiction

      A.      Standard of Review

      To   survive      a   motion    to   dismiss    for   lack     of    personal

jurisdiction, a plaintiff must establish a prima facie case that

the forum state has personal jurisdiction over the defendant.

Stevens v. Redwing, 146 F.3d 538, 543 (8th Cir. 1998).                       In the

absence of an evidentiary hearing, a court “must look at the facts

in the light most favorable to the nonmoving party and resolve all


                                           3
   CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 4 of 7



factual conflicts in favor of that party.”               Dakota Indus., Inc. v.

Dakota Sportswear, Inc., 946 F.2d 1384, 1387 (8th Cir. 1991).                       A

federal court may assume jurisdiction over a nonresident defendant

“only to the extent permitted by the long-arm statute of the forum

state and by the Due Process Clause.”             Romak USA, Inc. v. Rich, 384

F.3d 979, 984 (8th Cir. 2004) (citation and internal quotation

marks omitted).           Because the Minnesota long-arm statute “confers

jurisdiction to the fullest extent permitted by the Due Process

Clause,” the court need only consider due process requirements.

See Coen v. Coen, 509 F.3d 900, 905 (8th Cir. 2007).

       To satisfy due process, a defendant must have “sufficient

minimum contacts” with the forum state such that maintaining the

suit       “does   not    offend   traditional    notions      of   fair   play   and

substantial justice.”           Romak, 384 F.3d at 984 (citation omitted).

“Sufficient        contacts     exist   when    [a]    defendant’s    conduct     and

connection         with   the   forum   state    are    such   that   [it]   should

reasonably anticipate being haled into court there....”                    Coen, 509

F.3d at 905 (citation and internal quotation marks omitted).

       B.      Merits

       A forum state has specific jurisdiction when the cause of

action “arise[s] out of” or “relate[s] to” a defendant’s activities

within that state.5          Burger King Corp. v. Rudzewicz, 471 U.S. 462,



       5
         AFSCME does not argue that EBS is subject to general
jurisdiction in Minnesota.

                                          4
   CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 5 of 7



472 (1985) (citation and internal quotation marks omitted).            “In

order for a court to exercise specific jurisdiction over a claim,

there must be an ‘affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes

place in the forum State.’”    Bristol-Myers Squibb Co. v. Superior

Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017)

(alteration in original) (quoting Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 919 (2011)).

     AFSCME has made a prima facie showing that EBS is subject to

specific jurisdiction in Minnesota.     The claim here arises out of

EBS’s alleged failure to perform under the contract with AFSCME, a

Minnesota entity, for software and services to be delivered to and

used in Minnesota over a period of six years.            EBS solicited

business with AFSCME - knowing it was a Minnesota entity - by

submitting an RFP.6    The fact that EBS did not physically send

employees to Minnesota to negotiate or execute the contract does

not preclude a finding of jurisdiction.       EBS was in regular and

frequent communication with AFSCME in Minnesota for many months,

even accessing AFSCME’s computer systems remotely on a number of

occasions in order to perform under the contract.             See Mid-

Continent Eng’g, Inc. v. Toyoda Mach. USA, Corp., No. 07-3892, 2009

WL 1272142, at *4 (D. Minn. May 5, 2009) (finding that defendant’s



     6
        That EBS was aided by Craine in doing so does not change
the analysis.

                                  5
      CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 6 of 7



remote access of plaintiff’s machines in Minnesota weighed in favor

of a finding of specific jurisdiction).             In other words, the

totality of the circumstances establish that EBS conducted business

in Minnesota, albeit virtually.

       Because EBS’s performance under the contract is squarely at

issue, its purposeful and frequent contacts with Minnesota with

respect to the contract are sufficient to support a finding of

specific jurisdiction.

II.    Venue

       A diversity case may be brought in a judicial district in

which any defendant is subject to personal jurisdiction at the time

the action is commenced.        28 U.S.C. § 1391(a)(3).      Based on the

court’s finding that personal jurisdiction exists over EBS, venue

is proper in Minnesota.      Moreover, because, as discussed above, “a

substantial part of the events or omissions giving rise to the

claim occurred” in Minnesota, venue in this judicial district is

appropriate.     28 U.S.C. § 1391(a)(2).



                                CONCLUSION

       Accordingly, based on the above, IT IS HEREBY ORDERED that the

motion to dismiss [ECF No. 10] is denied.

Dated: December 13, 2018

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court

                                     6
CASE 0:18-cv-02288-DSD-ECW Document 24 Filed 12/13/18 Page 7 of 7




                               7
